MB. COMMISSIONEB BENNE'TT
prepared the opinion for the court.
This case is before us on an appeal from a judgment entered in favor of defendants, Chicago, Milwaukee & St. Paul Bailway Company, a corporation, and Elmer Dunlap, and against O. H. Boberts as administrator of the estate of Anna E. Boberts, deceased, in an action wherein plaintiff sought to recover for the death of the decedent who was his wife, alleged to have been caused by defendants’ negligence. At the close of plaintiff’s case, on*the trial of the cause, the court granted a motion for nonsuit, on which the judgment appealed from was. entered.
Plaintiff’s testimony discloses the following conditions: On the eleventh day of September, 1920, about midday, decedent and her niece were driving a horse and buggy from the home of decedent in Bosebud county, Montana, to a place in the same county called Bascom. At the village of Bascom was a station on the line of railway owned and operated by defendant company. The track extended in an easterly and westerly direction from this station. The highway on which decedent was traveling ran in a northerly and southerly direction across the tracks of the railroad company at a point approximately 450 feet west of the station-house. The track-age consisted of a main track and what was designated as a passing track. This passing track was 3,250 feet in length and was north of and distant from the main track ten feet four inches, the measurement being taken from the north rail of the main track to the south rail of the passing track. The highway crossed these tracks 1,600 feet west of- the east end of the passing track and 1,650 feet east of the west end, and continued almost at right angles thereto and in a northerly direction across a third track which was designated as an industrial track. This track was forty-three feet distant from *477the middle of the passing track. From a point a short distance across the industrial track the road continued in a general northeasterly direction. At some distance, which is not given, it passed a stockyard which was adjacent to the industrial track and between it and the road. The distance from the crossing where the industrial track left the main or passing track was not given. The testimony was that, on coming from the north, a person traveling toward the postoffice, which appears to have been on the highway a short distance south of the tracks, 'at a point ten feet south of the industrial track, the main line and the passing track were visible as far east of the crossing as the station house. This distance was 450 feet. Continuing from that point toward the crossing of the main and passing tracks, the view of those tracks to the east increased until at a point approximately twelve feet north of the north rail of the passing track the tracks could be seen east from the crossing to the east switch, a distance of 1,600 feet. From these facts it appears that at a point thirty-two feet north of the north rail of the main track, both the main and passing tracks are in view for at least 800 feet east of the crossing.
On the day in question, the two ladies were going toward the postoffice at Bascom from their home, which was north or northeast from the crossing. They were traveling at a rate of speed which was given as two and one-half miles per hour or three and two-thirds feet per second. On crossing the main track they were struck by a west-bound train of the defendant company, of which defendant Dunlap was the engineer. The train was traveling at the rate of sixty miles per hour, or eighty-eight feet per second, according to the testimony. Both of the occupants of the buggy were killed. No witness testified as to having seen the accident. Testimony was-given, however, by people living in the vicinity to the effect that the whistle on the engine was not blown until the train reached a point between 450 and 530 feet east of the crossing, and that the bell was not rung.
*478The specifications of error present two questions for determination. They are: Whether the evidence on plaintiff’s behalf was sufficient to require the case to be submitted to the jury, and whether or not the court erred in sustaining certain objections to offered testimony. We will deal with the questions in the order stated.
It is respondents’ position that the facts and circumstances present a situation from which the only correct inference possible is that the decedent’s own acts were the proximate cause of her death, and that the nonsuit was properly granted for  that reason. A motion for a nonsuit is in effect a demurrer to the evidence, and on the interposition thereof every fact will be deemed proven which the evidence tends to prove, and the evidence will be regarded in the light most favorable to plaintiff’s ease. These rules are so well settled that citation  of authority therefor is not required. Plaintiff insists that under the rules as stated, since the testimony of decedent cannot be obtained, he was entitled to have the ease go to the jury for the reason that “there was no positive evidence tending to establish or prove that the deceased was not exercising ordinary care and prudence at the time of the collision,” and cites subdivision 4, section 10606, Bevised Codes of 1921, which provides that there is a disputable presumption “that a person takes ordinary care of his own concerns.” In addition to this section, we are cited a number of authorities which deal with the question. Among these is 17 C. J. 1304. The rule there announced bears out the statement of counsel, but there is added the qualification that “this presumption does not apply where the surrounding facts and circumstances show to the contrary.” In fact, an examination of the cases cited discloses a clear recognition of this qualification by all the courts to whose expressions we are directed.
The rules for determining the liability for injuries resulting from collisions on railroad crossings have been definitely established in this jurisdiction. In the case of Everett v. Hines, 64 Mont. 244, 208 Pac. 1063, this court, speaking through Mr. *479Justice Galen, very thoroughly and carefully analyzed the Montana authorities dealing with this class of eases. And in Normandin v. Payne, 65 Mont. 543, 212 Pac. 285, many of the cases are referred to. A citation of these cases is sufficient to advise the investigator where the rules may be found. From the various expressions of this court, the following rules are  gathered: The presence of a railroad track is of itself a warning of danger; a person approaching a railroad crossing is required to take all reasonable precautions to assure himself by actual observation that there is no danger from an approaching train; the failure of the persons in charge of the train to give warning signal of its approach to the crossing does not relieve the traveler of the necessity of making a vigilant use of his senses to ascertain whether it is safe to proceed; the traveler must use ordinary care to make his looking and listening reasonably effective. It may also be said that whenever it appears that there is a zone of safety within which a traveler upon a highway may, by looking or listening and stopping to do so if need be, ascertain the presence of an oncoming train, it is his duty to make his observation within such zone. If he proceeds from the place of safety regardless of an approaching train of which he has knowledge, or if he leaves the place of safety without having made a vigilant use of his senses to discover a danger which is present and could have been seen from such place, then it will be held to be his negligence which is the proximate cause of an injury resulting from a collision regardless of circumstances tending to show negligence on the part of the railroad operators. When a train is at a point which is within the traveler’s vision while he is in a place of safety, he will be deemed either to have seen it and proceeded regardless of the danger, or to have failed to make a vigilant use of his senses. In such a situation the traveler is the author of the misfortune which befalls him, if he meets with that injury.
Applying the rules thus stated to the facts of the instant case,  we are of the opinion that the facts and circumstances dispute and rebut the presumption of due care on which ap*480pellant relies, and disclose a situation from which it must be held that the decedent’s lack of care was the proximate cause of her death. While it is true that the testimony must be considered in its most favorable light for plaintiff, yet since we have nothing, but circumstances from which to determine the liability we are bound by the rule that these circumstances must tend to exclude any other reasonable theory than that of defendants’ liability, and we are not permitted to resort to speculation or conjectural inferences. (See Monson v. Le France Cop. Co., 39 Mont. 50, 133 Am. St. Rep. 549, 101 Pac. 243.)
We have, then, a set of circumstances from which we can draw but one reasonable inference. Taking the fact of the collision and the rates of speed at which the train and buggy were traveling, together with the mathematical calculations, we find that when the buggy was thirty-two feet from the main track the train was not more than 788 feet east of the crossing, and was well within the decedent’s vision, if she had made such a use of her senses as she was required to make. As has been said, at that point she had a view of at least 800 feet of the track east of the crossing. Having crossed the industrial track she must have been aware of the proximity of danger, and there is nothing in the record from which it can be said that if decedent had used her senses she could not have seen the train. At that point she was in a place of safety, and it was her duty to remain there until the danger passed. Having proceeded beyond to a position which was at least debatably dangerous, with the approaching train in view, it must be held that her negligence was the proximate cause of her own death, and that notwithstanding the speed of the train, and notwithstanding the failure to give proper warning signals, at the proper place, the railroad company was not liable for the result of the collision.
The second question has to do with the rulings of the trial  court in sustaining objections to certain offers of proof which were, in effect, that from a point not more than twenty-seven feet four inches north of the point of collision, there would be confusion in the mind of a traveler as to whether the *481train was going on the main or the passing track. In the light of what has been said as to the place of safety, we can see no error in these rulings. It was, as has been said, the duty of decedent to remain in a place of safety, and if she, knowing that the train was approaching, or without having made a vigilant use of her senses, proceeded to a point where she became confused, the result would be the same—the fault would be hers. There can be no prejudice, therefore, since we are advised as to what plaintiff sought to prove, and that evidence would not have changed the result.
"We recommend that the judgment be affirmed.
Per Curiam: : For the reasons given in the foregoing opinion the judgment appealed from is affirmed.

Affirmed.